Title: To George Washington from Caroline County, Va., Citizens, 11 August 1795
From: Citizens of Caroline County, Virginia
To: Washington, George


          
            Caroline County Va. Augt 11, 1795
          
          At a numerous meeting of the citizens of Caroline County on Tuesday the eleventh day of August 1795, being court day, for the purpose of taking into consideration the proposed treaty between the United States, and the king of great Britain, the following protestation and petition was unanimously agreed to.
          We the citizens of the County of Caroline in the state of Virginia, do protest against the treaty above mentioned.
          1. Because instead of an immediate and unconditional surrender of the western posts, long and loudly demanded by good faith under the treaty of peace, certain districts, undefined and probably of great extent, are by this treaty yielded in perpetuity, to persons who may retain allegiance to the British king, and reject fidelity to the United States. Hence a large State is erected within the territories of the United States, which may levy war in favor of monarchy, without incuring the penalties of treason. And whilst a wish to discharge the national debt, is publickly professed, care is taken farther to enchain freedom, both by an enormous addition to this debt, and an enormous substraction from the funds appropriated to its payment.
          2. Because in lieu of a trifling inland navigation, conceeded to the United States, their navigation both inland and maritime, is by an insidious exception of the third article, opened to British subjects provincial and domestic, and also to Indian tribes as well hostile as pacific; whilst the British are absolved from the meditated reciprocations, incompetent as they are, even at present, by the suspension of the 12th article; and had that article been ratified, the whole of these reciprocations would have expired at the end of two years after the conclusion of the present war in Europe, leaving the British in virtue of the third article, possessed of an uncompensated right of navigation, in almost all the waters of the United States.
          3. Because a right of patronage over the Indian tribes within the boundary line of the United States, and a Dependence on him, is admited, by allowing the British king to stipulate in their favor—is therefore contrary to the usage of civilized nations, particularly of the English—and exposes the States to a repetition of those depredations and expences, hitherto experienced from such an influence.
          
          4. Because a participation of the peltry trade, conceeded in the consequences of the treaty of peace, is by this treaty substantially surrendered.
          5. Because the river Missisippi is made a common property between the two nations, altho’ the British possess no part thereof; so that the United States are now compleatly environed by the hateful arms of monarchy.
          6. Because the mode proposed for liquidating British debts, exposes the United States to enormous impositions—by precluding the possibility of adducing just discounts existing on the part of the debtor—as being uncontrouled by the laws in virtue of which the debts were contracted—illusory with respect to the assignment of such debts to the United States—from the consequences of an ex parte trial by the will of political judges in place of the law of the land—and as transfering debts from those who owe, to those who do not owe.
          7. Because no compensation is stipulated for, either on account of the negroes plundered or the posts detained, both of which are as confessedly infractions of the treaty of peace, as legal obstructions to the recovery of British debts would have been; whereas the existence of the latter is far from being ascertained, whilst the former are avowed; and from the detention ensued both a loss of those profits, which would have arisen from the Indian trade, and also the long, bloody, and expensive Indian war.
          8. Because even tho’ the terms “irregular and illegal” used in the seventh article, should (contrary to their apparent meaning) be constru⟨ed⟩ not to have a reference to British rules and British laws, so as to acknowledge a subjection to such rules and laws, whilst we are navigating the sea; still the article is inexplicit, leaving the recovery of just compensation for the late piracies, commited by British privateers and ships of war, upon the vessells of the United States, doubtful; whilst the United States are explicitly bound to reimburse to the British, the value of many captives made of them by the French in open war and fair hostility, without being under an obligation to do so, by any treaty, or the law of nations.
          9. Because the allowing British subjects to reside on and inherit lands here, is rather calculated to introduce principles in favor of monarchy, and prejudices in favor of Britain, than to

gain an equivalent advantage for the United States; unless it is thought advantageous to abrogate the territorial rights of particular states, and to sustain speculative sales of lands to aliens, made since the war.
          10. Because the United States by the 12th article are subjected to an unequal competition for their own carrying trade, by being condemned to contest for freight with boats against ships—their exports are prohibited contrary to the principles of the constitution—a staple commodity is made contraband to all the world—and the re-exportation by the British of our products (who may make Halifax and Bermuda the emporiums or entryports of the whole of them) is allowed, whilst a similar privilege is forbidden to us—concessions, not only of extream national humiliation, but also of a nature malignant to the growth of our commerce.
          11. Because the rights of regulating foreign commerce, and of defining piracy, are by the constitution limited to Congress, and yet both are assumed in this treaty. Thus a precedent would be established, whereby twenty one citizens, under pretext of a treaty, even with an Indian tribe, might force upon America a new constitution and form of government. Since a power of alteration, actually exercised over a part of the constitution, establishes a principle which would reach the whole.
          12. Because the legislature is restrained, and precautions effectually prohibited, which national preservation may render necessary against an enemy, if the legislature cannot constitutionally repeal a treaty, by the attempt to protect the British against the only mode of reprisal within the power of the United States, should they commit the most outrageous violations of the treaty and the laws of nations, again confiscate our vessells and our negroes, and even commence against us another predatorial war.
          13. Because the public mind, which was taught to expect a treaty of amends and satisfaction, from the appointment of an envoy extraordinary, cannot be satisfied by one of concession and disbursement.
          14. Because if the treaty with the French should not be covertly infringed under the avowed opinion of the British government, that no legitimate government exists in France, and therefore that America cannot have an “existing” treaty with France;

yet the jealousy and indignation of that gallant people may be justly aroused, from the discernable predilection for Britain. Better terms are allowed to our late enemy, in this day of prosperity, than were yielded to France at a time of extream distress. Submission and courtship to a king, by nature an alien in the dominions of liberty, is disclosed, whilst coldness and reserve marks our conduct towards a benefactress and a sister republick. Is it because this negociation, and a treaty for exciting the Moors again to attack us, may have possibly been consummated by the British cabinet on the same day? Shall we hazard the loss of a sincere and powerful friend, to gain the professions of a secret and dangerous enemy?
          15. Because it is unconstitutional that the Senate of the United States, should exercise a power of legislation, dependant on a condition, to be performed by a foreign potentate, without exercising their constitutional right of judging as to the mode in which this condition may be fulfilled. It would exhibit the phenomenon of a British king, enacting or abrogating a supreme law of our land, by his single fiat or veto.
          16. For selection of these prominent mischiefs, to be apprehended from this treaty, we subjoin in general, that the introduction of British influence, and the augmentation of national debt, in order to strengthen government in a corrupt and unconstitutional mode, and to unite honest public debt in the fate of a detestable accretion, are deprecated effects threatened by its visage throughout. Under the anxiety, chagrin, and horror, excited by this unequal, degrading, and ruinous treaty, a confidence remains, that the patriotism which could acquire, is incapable of conceeding, the national independence, and the public happiness; and in this confidence we petition the president of the United States, that he will exert all his constitutional powers, to arrest the further progress of the proposed treaty, from which calamity alone is to be expected.
          
            James Taylor Chairman
          
        